Citation Nr: 0322195	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a right hip 
disorder, secondary to the service-connected knee disorders.

3.  Entitlement to service connection for a low back 
disorder, on both a direct basis or as secondary to the 
service-connected knee disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On March 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain the all veteran's medical 
records from the VAMCs in  Altoona, 
Pennsylvania and at University Drive in 
Pittsburgh, Pennsylvania since January 
2002.  Obtain Notes, Discharge Summaries, 
Consults, Imaging (X-Ray, MRI, CT scan), 
Procedures.

2.  Obtain the complete original physical 
examination and treatment records from 
the veteran's VA hospitalization in 
Pittsburgh, Pennsylvania, from June 11, 
to June 25, 1971.  Again, the original 
records must be secured.

3.  After completion of the foregoing, 
arrange for the veteran to be afforded an 
examination by a specialist in infectious 
diseases to determine the nature and 
etiology of his hepatitis C.  Send the 
claims folder to the examiner for review.  
Instruct the examiner as follows:

Please examine the veteran and perform 
all necessary tests.  The veteran served 
on active duty from September 1964 to 
July 1967.  He alleges that he may have 
been exposed to Hepatitis C when 
receiving air gun inoculations in 
service, or when needles were used to 
drain excess fluid from a swollen left 
knee in service.  Service medical records 
indicate that the veteran did receive 
inoculations in-service, and that he had 
his left knee aspirated in February 1967.   
Postservice a June 1971 VA 
hospitalization noted that the veteran 
admitted that he had been "main lining" 
heroin.  Notably, however, at a November 
2002 hearing related to his current 
claim, the appellant stated that he had 
been lying at his June 1971 
hospitalization, and that he did not use 
heroin intravenously.   The examiner must 
weigh the service and post-service 
medical evidence, and the conflicting 
statements of the veteran, and answer 
whether it is at least as likely as not 
that the veteran contracted Hepatitis C 
in service by either an air jet 
inoculation or by needle drainage of his 
left knee, OR is it more likely than not 
that he contracted Hepatitis C due to 
intravenous drug use or by some other 
means post service.  

4.  After completion of the above 
instructions, also arrange for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
etiology of any right hip and/or low back 
disorder.  Send the claims folder to the 
examiner for review.  Instruct the 
examiner as follows:

Examine the veteran and perform all 
necessary tests.

Service medical records reflect diagnosis 
based on X-rays in November 1964 (shortly 
after his September 1964 service 
entrance) of spina bifida occulta, and 
sacralization of L5 in April 1967.  They 
further show spondylolysis without 
spondylolisthesis of L3 on L4 on X-ray 
study in April 1967.  

Following your examination, for each low 
back disorder diagnosed please opine 
whether there clear and unmistakable 
evidence that a chronic low back disorder 
existed prior to the veteran's period of 
service?  Further, is it at least as 
likely as not that a low back disorder 
developed in service or, if it existed 
prior to service, permanently increased 
in severity during service?  Is it at 
least as likely as not that any current 
low back disorder was caused or 
aggravated by the veteran's service-
connected left and right knee disorders?  
Is it at least as likely as not that any 
current right hip disorder was caused or 
aggravated by the veteran's service-
connected left and right knee disorders?  
All opinions must be explained in full.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





